Citation Nr: 1019295	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI).

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service connected post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
post traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to other service 
connected disorders, (including PTSD, right shoulder 
dislocation, right ear hearing loss and left ankle strain).  

5.  Entitlement to service connection for hearing loss, left 
ear.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for PTSD.

7.  Entitlement to an initial compensable rating for a right 
shoulder recurrent dislocation disorder.

8.  Entitlement to an initial compensable rating for a 
muscololigamentous strain of the left ankle.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 
1998 and from August 2004 to October 2005, with service in 
Iraq.  He also has additional service in the Reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These include the following RO decisions: a February 
2008 rating decision that granted service connection for PTSD 
and right shoulder disability and assigned the initial 10 
percent rating for the PTSD and the initial noncompensable 
rating for the shoulder; a June 2008 rating action that 
denied service connection for left ear hearing loss, sleep 
disorder, erectile dysfunction and cervical spine disorder, 
and granted service connection with a noncompensable rating 
for a left ankle disorder; and a December 2008 rating action 
that denied service connection for TBI.  

By this decision, the Board is only adjudicating the issue of 
entitlement to service connection for TBI in this decision.  
The remaining enumerated issues on appeal are REMANDED to the 
agency of original jurisdiction (AOJ).  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The preponderance of the competent medical evidence reveals 
that the veteran does not have a current disability related 
to a traumatic brain injury (TBI).
 

CONCLUSION OF LAW

A chronic disability based on sustaining a TBI was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received June 2008 and a duty to assist letter was 
sent in July 2008, prior to the December 2008 denial of this 
claim on the merits.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
his and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were 
done in July 2008, August 2008 and an addendum was done in 
December 2008.  These examinations included review of the 
claims file and examination of the Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in July 2008.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
organic diseases of the nervous system, when such diseases 
are manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

Factual Background and Analysis

According to his DD Form 214, the Veteran served in Iraq and 
Kuwait from October 12, 2004 to September 16, 2005.  His 
military occupational specialty was cavalry scout.  Although 
he was awarded numerous medal for meritorious service, none 
of the awards appear to be based on combat exposure, as shown 
by the absence of valor devices attached to the medals.

The Veteran's January 1988 enlistment examination for his 
first period of service revealed normal findings on 
examination of the head and neurological system, but the 
accompanying report of medical history was noted to be 
significant for his having been kicked and hit in the head, 
and he was out of consciousness for about 2 seconds.  There 
was no sequela reported and the injury was deemed a "minor 
concussion" that took place in 1986.  The remainder of the 
service treatment records from his first period of service 
between February 1988 and July 1998 are negative for any 
findings or complaints of head or neurological problems, or 
of head injury.  He declined a separation examination in May 
1998.

Likewise Reserve records from between the Veteran's first and 
second enlistments, which include a July 2003 report of 
medical history for prescreen exam and a September 2003 
Reserve entrance examination, were normal, with no 
significant medical history regarding head or neurological 
problems or injury.  

The Veteran's DD-214 and other service personnel records 
reflect that during his second enlistment period between 
October 2004 and September 2005, he served in Iraq.  

A September 2005 post deployment assessment filled out during 
this second period of active duty noted that the Veteran 
denied having felt dizziness, fainting, light headedness, dim 
vision, memory difficulty, or feeling tired after sleeping.  
Problems noted on medical history were largely orthopedic in 
nature, where he answered "yes" to swollen, stiff or 
painful joints and back pain.  He also answered "yes" to 
neurological complaints of numbness and tingling of the hands 
and feet during this deployment.  His unit during deployment 
was noted to have been based out of Al Asad, Iraq and he was 
an occupational and combat specialist, who confirmed having 
engaged in combat where he discharged a weapon.  The list of 
items of exposure generated by the Department of Defense in 
this form is noted to have left out explosions, thereby 
preventing him from endorsing such exposure via the official 
list.  However the form did include exposure to "excessive 
vibration" which he endorsed having been subjected to.  He 
denied any history of hospitalizations during his Iraq 
deployment.  

Additional Reserve records and examinations from after his 
second period of service include a February 2006 report of 
medical history of any significant history pertaining to the 
head.  Reserve records from 2007 are likewise silent for any 
possible head injury residuals.  

Private treatment records from 2005 to 2007 reflect that in 
November 2005 he complained of problems with decreased sleep, 
fatigue and mood swings after recently returning from Iraq.  
In August 2006 he was seen for complaints that included 
headache and myalgia, joint pains, with a history of tick 
bites.  Tests for West Nile Virus were negative.  

VA treatment records include a November 2007 "DIF" consult, 
where a history of exposure to a total of 28 improvised 
explosive device (IED) blasts, with 3 blasts directly hitting 
his vehicle.  A fourth blast was a "daisy chain" blast very 
close to his vehicle.  The first blast was said to damage his 
vehicle and injure his neck, the second caused no known 
injury but damaged his vehicle, and the third resulted in him 
being briefly "knocked out" and seeing stars following it.  
He indicated that he was dazed and confused afterwards and 
was seen by a medic who thought he had a concussion.  He 
indicated that after this incident he developed memory 
problems, and has to write everything down.  He also reported 
balance and dizziness problems, as well as irritability and 
sleep issues.  He also thought he may have headaches related 
to this injury.  Such symptoms were noted in the past week.  
He was interested in undergoing a traumatic brain injury 
(TBI) evaluation.  He was noted to have PTSD.  His screen was 
positive for TBI, and a TBI consult was ordered.  

A December 2007 VA examination for PTSD was conducted, and 
reported a history of combat, with stressors including his 
convoy taking 4 attacks from improvised explosive devices.  
His PTSD symptoms were noted to include agitation, 
irritability, sleep problems, concentration problems and 
memory problems, to where he needs people to remind him of 
things.  He was noted to be pending an examination for TBI.  
On examination no significant mental or cognitive findings 
were reported and he was assessed with PTSD, with symptoms in 
the mild range.  No opinion regarding possible TBI symptoms 
was given.

In March 2008 the Veteran was examined by a private examiner 
(QLI) for traumatic brain injury (TBI).  This was done in his 
response of a VA TBI clinical reminder screening symptom 
checklist after service.  The information included the note 
from November 2007 regarding his medical history including 
PTSD, cervical radiculopathy, and insomnia.  On interview his 
mental health history outside service was unremarkable, as he 
claimed no contact with mental health professionals.  He 
discussed other medical problems like hearing loss and sleep 
problems.  

He reported his history of exposure to IEDs, when a gun truck 
he was in was hit by 3 IED's.  There were no injuries to 
anyone in 2 of the incidents.  In one incident he lost 
consciousness for about 1-2 minutes and was unresponsive 
during that period, and had confusion afterwards.  He lost 
about 5-6 minutes of time from that period.  He was then 
checked by medical staff, cleared, and returned to duty.  He 
denied residual symptoms the next day.  He was also noted to 
have PTSD diagnosed, with symptoms including sleep trouble, 
decreased energy and increased isolation.  He was seeking 
individual therapy with a psychologist as needed.  

On examination he was pleasant, cooperative but was somewhat 
emotionally flat with a depressed demeanor.  He was alert and 
oriented times three, as well as to the purpose of the 
examination.  He had normal speech.  He appeared to 
comprehend all directions during testing.  He did not require 
explication or repetition of any instructions.  There were no 
signs of significant disordered, disorganic or psychotic 
thought.  He had fine motor and vision and hearing adequate 
for testing purposes.  He underwent a battery of 
psychological tests.

Following the examination and testing, the March 2008 
examiner concluded that there is not good evidence in the 
medical history in report of symptoms in the military 
experience, history of injury or in neuropsychiatric testing 
for the presence of an acquired brain injury.  There was 
little historical data that would argue for the likelihood of 
an acquired brain injury.  He did show some cognitive 
inefficiency in learning novel material and he described 
cognitive problems in real life.  He was also noted to have 
test results showing severe depression.  The examiner noted 
that there was emerging empirical evidence in current 
research which suggests that mechanisms of brain insult 
subsequent to blast injuries may be qualitatively different 
than a typical pattern of injury with brain contusion.  

In July 2008 the Veteran underwent a VA examination for TBI.  
The claims file and medical records were reviewed.  His 
initial injury was multiple IED blasts.  There was no history 
of headaches, paralysis, balance problems, bowel or bladder 
problems or decreased taste and smell.  He was noted to have 
sleep problems with sleep apnea noted.  He also had cognitive 
symptoms of slowness of thought, difficulty concentrating.  
There were no visual or sensory changes, speech/swallowing 
problems, dental or ear nose and throat problems  or malaise.  
He had no mobility problems, pain or sexual dysfunction.  He 
did endorse mild fatigue deemed likely due to sleep apnea, 
and hypersensitity to sound or light.  His hearing problems 
were also noted.  

Examination revealed him to show no evidence of abnormal gait 
or cerebellar signs, muscle atrophy, gait difficulty, speech 
impairment, hearing problems, neurological skin breakdown, 
orthostatic hypotension, hyperhydrosis, or other autonomic 
dysfunction.  His muscle tone was normal.  The examiner found 
no signs of cranial nerve impairment, vision problems or 
endocrine dysfunction related to TBI.  There were no other 
abnormal findings, including of the jaw.  His head CT was 
normal.

The diagnosis was TBI/closed head injury.  Following a 
discussion of the Veteran's functional abilities, the 
examiner commented as follows.  It was noted that the Veteran 
suffered from 5 direct IED blasts and in close proximity to 
8-12 additional explosions between August 2004 and September 
2005.  He said he lost consciousness during a May 2005 
incident for about 1-2 minutes.  His wife who was with him 
stated she noted he has numerous short term memory issues.  
He was also noted to have sleep apnea with fatigue.  He had 
no headaches.  His memory issues were quite evident, with 
short term problems.  He also had PTSD and had hypervigilance 
while driving.  The physical examination from this day's 
examination was deemed unremarkable, with reflexes, motor and 
sensory examination all benign.  Examination revealed normal 
muscle tone.  No tests were done other than CT of the head to 
rule out intercranial residual of the blasts.  The examiner 
reviewed the QLI neuropsychiatric screening examination from 
March 2008 and opined that it was at least as likely as not 
that the Veteran had been subjected to traumatic blasts and 
they were at least as likely as not causing some cerebral 
cognitive dysfunction as noted by his wife.  He also had one 
direct hit to the right side of his head during one of them, 
when he lost consciousness for 1-2 minutes.  No other testing 
had been performed concerning these.  Therefore it was at 
least as likely as not that the IED blasts are playing into 
the cognitive and memory issues.  The examiner could not 
determine any aggravation issues.  The examiner indicated 
that he would ask a psychiatric compensation and pension 
examiner to opine and comment to rule out PTSD as the cause 
for some of these TBI like symptoms.

The report of a July 2008 VA PTSD examination was done to 
rule out PTSD as the cause of some TBI like symptoms.  It was 
noted that the Veteran was diagnosed with PTSD and findings 
from a December 2007 VA examination limited to diagnosing and 
assessing the nature and severity of PTSD were recited.  It 
is pertinent that the December 2007 examination which 
diagnosed PTSD, also listed concentration problems as one of 
his symptoms.  It was reported then that some of the time he 
has difficulty concentrating and needs calendar reminders.  
The findings from the QLI report were discussed.  The July 
2008 VA psychiatrist pointed to quotes from the QLI report 
including the following:

There is no good evidence, and in medical 
history, in report of symptoms, and military 
experience/history of injury, or in 
neuropsychological testing for the presence of 
an acquired brain injury.  There is little 
historical data that would argue for the 
likelihood of an acquired brain injury.  [The 
Veteran] showed some cognitive inefficiency in 
learning novel material at times (not 
consistently) and testing, and he certainly 
describes cognitive problems in real life.  
Some of the average range scores may well 
represent a decline from historical status, 
however, the pattern of history and the 
pattern of neuropsychological results are most 
consistent with the effect of psychological 
factors.  Of note [the Veteran] is 
experiencing, by mood questionnaire results, 
severe depression.  

The examiner also noted that the record indicated that the 
Veteran was receiving private treatment for his psychiatric 
condition and obtained psychiatric medications through the VA 
system.  The July 2008 VA psychiatrist indicated that the 
request he received was to rule out PTSD as a cause for some 
of the Veteran's TBI-like symptoms.  The psychiatrist could 
not do so, and instead concluded with this statement:  
"Based on the above information, it was more likely than not 
that the PTSD is the cause of veterans [sic] cognitive 
problems referred to in the report from QLI and my review of 
7/23/2008."

Another examination to assess the presence of possible TBI 
symptoms was ordered, specifically to address possible 
neurological residuals of the IED blast.  This was ordered by 
the same doctor who had done the TBI examination of July 
2008.  Pursuant to this order, a special VA neurological 
examination was done in August 2008.  Again the history of 
exposure to IED blasts, with one such instance of his being 
unaware for several minutes after the blast, was noted.  The 
history indicated that since then the Veteran has had major 
difficulties, including significant depression substantiated 
by psychiatric testing.  There was a question of whether 
there was a TBI or PTSD or both.  He was noted to have memory 
changes.  Review of systems noted a history of unconscious 
event, with minimal headaches reported today.  Eyes, heart 
and respiratory system were stable except for the need for 
CPAP.  He was noted to have hearing loss secondary to the 
blast.  Other medical problems unrelated to TBI were noted.  

On examination he had scars on his head over the occiput of 4 
x 6 centimeters, and a number of smaller scars scattered on 
parietal and temporal areas bilaterally.  The rest of the 
head examination (except for the ears) was normal.  
Examination of the extremities showed good strength in the 
uppers and lowers, but there was a slight decrease in 
supination, right versus left, and lower extremities were 
significant for a foot Babinski reflex on the right side with 
good strength.  Neurological examination revealed intact 
cranial nerves II-XII and visual fields were intact.  
Reflexes were 1+ in the uppers and 1+ in the ankles and 2+ in 
the knees.  Toes were downgoing, but with a hint of foot 
Babinski on the right, but no more than that.  Pain sensation 
was intact to light touch.  However sharp vibration was 
slightly decreased to right versus left.  His gait showed a 
normal symmetrical arm swing.  He could heel toe walk well 
and Romberg was normal.  Triple flare was intact with good 
range as well, on the upper extremities.

The examiner opined that at this point, he would fit in with 
TBI as well as any other category, at least as likely as not.  
This would be due to psychiatric studies which suggest some 
change, albeit from depression.  He had some question of 
PTSD.  There was just a hint of small changes neurologically, 
which may or may not be of significance, but just observed 
with a slight hint on the right side, with foot Babinski and 
change in vibration on the right.  His MRI was normal, but at 
this point, no further studies were deemed necessary.  These 
findings would fit in with a contra coup injury to the left 
side from a right sided blast.  

An addendum drafted in December 2008 by the same neurologist 
who conducted the August 2008 VA neurological examination 
attempted to clarify the significance of the small 
neurological changes shown on that examination.  The examiner 
opined that the small changes found on that examination were 
of limited significance.  The hint of right foot Babinski and 
vibratory reduction on the right were the observed 
abnormalities.  The last MRI was normal.  The December 2008 
VA neurologist concluded with the statement that "[t]hese 
observations may or may not be the result of TBI."  
Regardless of the cause, however, the neurologist 
specifically found that these observations "were not 
inhibiting or impacting the veteran in any way."  The Board 
finds quite pertinent the VA neurologist conclusion:  "There 
is no evidence of a TBI disability."

In support of his claim for service connection for TBI, the 
Veteran submitted lay statements from fellow service members.  
First, a letter dated in September 2008 from a staff sergeant 
SSG "N.A." avers that on June 15, 2005 the Veteran was on 
combat patrol at Camp Korean Village and his vehicle (Humvee) 
was hit by an IED that blew off a tire.  His crew reported 
that the Veteran was unconscious for less than one minute and 
was not medevaced.  He was seen for neck pain and loss of 
consciousness at the Navy Battalion Aid Station and told the 
S.S.G. to watch him for signs of concussion.  The SSG slept 
in the same tent with the Veteran and kept an eye on him for 
several hours.  The Veteran's chief complaints were neck pain 
and amnesia for the incident.  He did not display any sign of 
nausea, slurred speech, confusion or altered states of 
consciousness.

An October 2008 letter from SSG "M.S" stated that he was a 
medic assigned to a Patrol on April 13, 2005, and on that day 
a daisy chain IED detonated and contacted 2 vehicles, 
including the one the Veteran was riding in.  The members in 
the Veteran's truck all looked a little dazed, but he was 
most concerned about the Veteran.  Although no acute injuries 
were present, he reported loss of consciousness and seemed 
very distant.  His pupils were equal and reactive and he 
answered questions appropriately, so the medic cleared him to 
return to duty.  

Also submitted was a copy of an e-mail forwarded by the 
Veteran's wife, which contained excerpts from a personal log 
book kept by a sergeant "S.C." and originating from an army 
military address.  This log books recited a number of 
incidents involving multiple IED attacks at various locations 
and include mention of one that took place on April 13, 2005 
(injuring another individual in the hand) and one that took 
place on June 15, 2005 (which blew tires off a gun truck).

Based on a review of the evidence the Board finds that 
service-connection is not warranted for residuals of a TBI.  

The Board acknowledges that Veteran's combat oriented lay 
evidence is accepted as competent and credible as to his 
having sustained impact from IED's during his Iraq service, 
with minor loss of consciousness resulting.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

As for the claimed current residuals of the TBI, the 
preponderance of the competent medical evidence reflects no 
current disability attributable to such injury.  
Specifically, the Board notes that the VA neurological 
examiner who examined the Veteran in August 2008, provided a 
conclusive addendum in December 2008, which gave the opinion 
that the Veteran has no residual disability from the TBI.  

Specifically the examiner in December 2008, further clarified 
the significance of some neurological findings, which he 
described in the August 2008 neurological examination as 
small changes neurologically, which may or may not be of 
significance, but just observed with a slight hint on the 
right side, with foot Babinski and change in vibration on the 
right.  In the 2008 report, the examiner also stated that 
such findings were consistent with a contra coup injury to 
the left side from a right sided blast.  

The December 2008 addendum from the same examiner, later 
dismissed such findings as being of such limited 
significance, as they did not impact the Veteran at present, 
and thus should not be considered evidence of a TBI 
disability.  The examiner pointed out that the observations 
(of the above noted neurological findings) may or may not be 
the result of a TBI, thus calling into question whether the 
findings stemmed from a TBI or whether there were other 
possible causes for such findings.  The examiner also noted 
that the neurological findings were not inhibiting or 
impacting the Veteran in any way.  The examiner notably 
concluded that there was no evidence of a TBI disability.  

Thus the conclusion drawn from the December 2008 addendum 
from the VA neurological examiner who had examined the 
Veteran and reviewed all the available evidence in the claims 
folder, is that the Veteran does not have a current TBI 
disability.  Other medical professionals (as discussed above 
in medical records and VA examination reports which noted 
some neurological findings) were unable to say whether it was 
as likely as not that the neurological findings rose to the 
level of a disability related to TBI.  This includes the July 
2008 VA examination for TBI where the examiner conceded that 
he was unable find any neurological findings of significance 
to report and suggested that it was possible he had mental 
and cognitive complaints due to TBI.  The same examiner 
indicated that he would defer to the expertise of the PTSD 
examiner (also in July 2008) to determine the cause of the 
Veteran's psychiatric complaints.  

With regard to the mental and cognitive complaints which the 
Veteran has attributed to his TBI, the Board finds that the 
preponderance of the weight of the medical evidence shows 
that this symptomatology is attributed to his PTSD, for which 
service connection is already in effect.  This is confirmed 
by the July 2008 VA PTSD examination, which was initiated to 
specifically rule out whether TBI-like symptoms were likely 
related to PTSD.  The report concluded that the cognitive and 
memory problems, along with other psychiatric complaints, 
were more than likely the result of his service-connected 
PTSD symptoms.  The Board notes that this report was deferred 
to by the TBI examiner also from July 2008, thus by the TBI 
examiner's own admission, the opinion in July 2008 PTSD 
examination outweighs the findings from the July 2008 TBI 
examination, when pertaining to the cause of the cognitive 
and psychiatric manifestations.  Additionally the examiner in 
the March 2008 QLI examination noted that there was not good 
evidence to show residuals of TBI, to include lack of 
evidence on neuropsychiatric findings.  Thus the 
preponderance of the evidence does not reflect that cognitive 
or psychiatric problems are the result of TBI symptoms, and 
more importantly, there is no current disability shown to be 
residual of a TBI.   

The Board further notes that a pre-service history of head 
injury was reported on the medical history of the Veteran's 
entrance examination in January 1988, with no sequela 
reported and no head injury-related problems shown during his 
first enlistment or upon his second enlistment.  In light of 
the evidence showing that the Veteran does not presently have 
a current disability related to a head injury or brain 
injury, aggravation is not shown of any possible preexisting 
head injury.  

The only clear evidence of a TBI disorder comes from the 
veteran's subjective contentions found in the histories he 
reported throughout the claims folder and in VA examination 
reports.  The preponderance of the objective medical evidence 
fails to support his contentions.  A bare transcription of a 
lay history by a medical professional is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LaShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 2 Vet. 
App. at 482.  

The Board notes that in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A fundamental 
element of a claim for service connection is competent 
evidence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In Brammer, supra at. 223, the Court 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Absent any 
evidence of a current disability related to TBI, service-
connection is not warranted.

As the preponderance of the evidence is against service 
connection for a disability based on TBI, reasonable doubt 
does not apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection is denied for residuals of TBI.  



REMAND

For the remaining issues on appeal, additional development is 
in order.
 
First regarding the claim for service connection for a sleep 
disorder, a more thorough examination is necessary to 
determine whether the disorder, currently shown to be 
diagnosed as sleep apnea, was caused or is being aggravated 
by the Veteran's service connected PTSD.  

The only VA examination to address this condition was the 
March 2008 VA examination which was done by a physician's 
assistant.  In a July 2008 notice of disagreement, the 
Veteran's attorney has argued that the examination is 
inadequate.  The March 2008 examination provided a negative 
opinion regarding whether the sleep disorder (diagnosed as 
"sleep dysfunction") was the result of PTSD.  The examiner 
noted that the report of an impending sleep study was needed 
to further comment on this issue.  Subsequent to this 
examination, additional records were obtained showing a 
diagnosis of obstructive sleep apnea/hypopnea syndrome in May 
2008 (although the sleep study itself does not appear 
associated with the claims folder).  No addendum was drafted 
in regard to the opinion following the receipt of records 
confirming a diagnosis of sleep apnea.  Furthermore, the 
Board finds that in order to ascertain whether the sleep 
apnea is being caused or aggravated by his service connected 
PTSD, the etiology of this particular disorder should be 
addressed by an examiner who has a specialty in treating 
sleep apnea.  

Likewise regarding the claim for service connection for an 
erectile dysfunction, and as pointed out by the Veteran's 
attorney in the July 2008 NOD, the March 2008 VA examination 
done by the same physician's assistant who addressed the 
sleep disorders examination, is inadequate for the purpose of 
adjudicating this claim, and raises further questions as to 
causation of this condition.  Of note, the examiner stated 
that the Veteran's erectile dysfunction was not at least as 
likely as not secondary to PTSD, but the examiner then raised 
the possibility of it being secondary to prescription 
medications used to treat PTSD.  Thus further examination is 
warranted by an examiner qualified to address whether the 
veteran's claimed genitourinary condition was caused or 
aggravated by PTSD, to include medications used to treat 
PTSD.

Regarding the claim for service connection for a herniated 
cervical disc, the Board also finds that a new VA examination 
is in order.  The examiner should consider the post service 
evidence showing cervical spine complaints and a finding of 
herniated disc on private MRI in August 2006 (shortly after 
service), as well a recent lay statement submitted in 
September 2008 from an individual who served in Iraq with the 
Veteran.  This individual reported that after an IED attack 
on the Veteran's vehicle in June 2005, that he stayed with 
the Veteran to observe for signs of concussion and noted his 
chief complaints were of neck pain.  To date, there has not 
been an examination to discuss the etiology of the current 
cervical spine complaints.  In light of the lay indications 
of a combat injury, VA examination is needed to address this 
question.  The Veteran's attorney in the July 2008 NOD 
pointed out that failing to provide such examination 
constitutes breach of VA's duty to assist in this instance.  
Additionally, the attorney noted that VA failed to consider 
whether this condition is secondary to any other disabilities 
which may be service connected.  

An examination is also in order to provide medical findings 
pertinent to the claim for service connection for left ear 
hearing loss.  While historic records are all negative for 
findings that meet the VA criteria for hearing loss 
disability as defined at 38 C.F.R. § 3.385, there is evidence 
of elevated decibel levels that rise to a level just below 
the VA criteria at 4000 Hertz, both during and after service.  
There is also clear evidence of acoustic trauma in service.  
The August 2008 VA neurological examination further raises 
questions of left ear hearing loss since it references trauma 
in the right ear and mentions decreased hearing loss on an 
unspecified ear.  Thus, examination is indicated to clarify 
whether there is currently left ear hearing loss disability 
shown, and if so, whether it is related to service, to 
include exposure to acoustic trauma.  The Board notes that 
that the Veteran's attorney has suggested in the July 2008 
notice of disagreement that the left ear measured 65 decibels 
at 4000 Hertz in the March 2008 VA examination (which would 
meet and surpass the criteria for hearing loss).  However a 
review of the March 2008 examination reports reveals that the 
attorney may have confused left ear findings with those from 
the right.  On examination in March 2008, the right ear (for 
which service connection is in effect) measured 65 decibels 
at 4000 Hertz, while the left ear measured 35 decibels at 
4000 Hertz.  No other records available show findings for the 
left ear meeting the criteria for hearing loss.  However in 
light of the unclear data derived from the most recent VA 
examination of August 2008, and the Veteran's history of 
combat exposure to acoustic trauma, a VA examination is 
indicated to clearly address this issue. 

As for the claim for an increased initial rating for PTSD, a 
new examination is needed to ascertain the current level of 
symptomatology.  Since the most recent VA examination to 
address the severity of PTSD symptoms (as opposed to their 
relationship to a TBI condition) was done in December 2007, 
additional evidence suggests a worsening of symptoms.  The 
symptoms were described in December 2007 as mild, and the 
Veteran denied symptoms such as hypervigilance.  Since then 
he appears to have had a worsening of symptoms including 
cognitive and other symptoms, with hypervigilance now 
reported in a July 2008 TBI examination.  Furthermore the 
Board notes that the examination reports from December 2007 
through July 2008, reflect that the Veteran receives private 
treatment for PTSD, the records of which have yet to be 
associated with the claims folder.  As such records could 
prove helpful in determining the severity of his symptoms, an 
attempt should be made to obtain these records.

As for the claims for increased initial ratings for the right 
shoulder and left ankle disorders, the VA neurological 
examination of August 2008 suggested some possible signs of 
worsening of these conditions since they were last examined 
in December 2007 (for shoulder) and March 2008 (for ankle).  
The signs of worsening symptoms include the findings of 
diminished reflexes, right sided supination of the upper 
extremities compared to the left, and some diminished 
reflexes of the lower extremities, to include left ankle.  It 
is unclear whether these neurological findings are associated 
with a worsening of the orthopedic conditions, as this 
examination did not include an orthopedic examination.  
Additionally the March 2008 VA examination of the ankle which 
was done by the physician's assistant, inadvertently typed in 
the wrong ankle throughout the report.  Although an addendum 
drafted in June 2008 attempted to correct this, by saying 
that the ankle examined was left, not right, a clearer 
examination should be done pertaining to the correct ankle.  
Thus a new orthopedic examination should be conducted by the 
appropriate specialist to ascertain the current levels of 
disability in the right shoulder and left ankle.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Additionally, remand is indicated for these remaining issues 
to afford the AOJ review of additional evidence.  Of note, 
the issues of entitlement to service connection for sleep 
apnea, erectile dysfunction, herniated disc, and left ear 
hearing loss, plus the issue of entitlement to an increased 
rating for a left ankle disability, were most recently 
adjudicated in a November 2008 statement of the case, which 
did not include among its evidence list, VA records from 2007 
to 2008 (printed out on November 17, 2008) and VA examination 
reports from July 2008 and August 2008.  The issues of 
entitlement to an increased rating for PTSD and a right 
shoulder disability were most recently adjudicated in a 
December 2008 supplemental statement of the case, which did 
consider the VA records from 2007 to 2008 and the July 2008 
examination, but did not include consideration of the August 
2008 VA neurological examination.  As these records and 
examination reports include potentially pertinent evidence to 
these issues, and as there is no waiver of this additional 
evidence, this evidence must be considered by the AOJ prior 
to affording the Board review of them.  See 38 C.F.R. § 
20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
Veteran identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnoses and 
treatment for sleep apnea, erectile 
dysfunction, herniated cervical disc, left 
ear hearing loss, left ankle disability, 
PTSD, and a right shoulder disability, 
that are not already of record, including 
but not limited to private treatment 
records for PTSD and a sleep study report.  
The Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

2.  Thereafter, the AOJ should schedule 
the Veteran for a genitourinary disorders 
examination, conducted by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's erectile 
dysfunction.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
chronic erectile dysfunction?  If so, is 
it at least as likely as not (i.e., at 
least a 50/50 probability) that any such 
disability began in service or was the 
result of any incident in service?  

(b)  If any erectile dysfunction did not 
begin in, nor was caused by active 
service, the examiner should provide an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability is 
being caused or aggravated by the 
Veteran's service connected PTSD, to 
include any medications being used to 
treat PTSD.  The examiner should address 
the medical literature submitted in the 
claims folder in support of the claim for 
erectile dysfunction as being secondary to 
PTSD symptoms, in answering this question.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After the completion of #1, the AOJ 
should schedule the Veteran for a sleep 
disorders examination, conducted by an 
appropriate specialist, to determine the 
nature and likely etiology of the 
Veteran's sleep disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

(a) Does the Veteran have any current, 
chronic sleep disorder?  If so, is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such 
disability began in service or was the 
result of any incident in service?  

(b)  If any sleep disorder did not begin 
in, nor was caused by active service, the 
examiner should provide an opinion as to 
whether is it at least as likely as not 
(i.e., at least a 50/50 probability) that 
any such disability is being caused or 
aggravated by the Veteran's service 
connected PTSD, to include any medications 
being used to treat PTSD.  The examiner 
should address the medical literature 
submitted in the claims folder in support 
of the claim for sleep disorder as being 
secondary to PTSD symptoms, in answering 
this question.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After completion of #1, the AOJ should 
schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the claimed left ear hearing 
loss.  The examiner should perform any 
tests or studies deemed necessary for 
accurate assessments, to include audiology 
testing recording speech discrimination 
(Maryland CNC) and the puretone threshold 
average, from the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz.  The results of this audiology 
testing must be included in the 
examination report.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should address the 
following:

Does the Veteran have any current, chronic 
left ear hearing loss disability for VA 
purposes?  If so, is it at least as likely 
as not (i.e., at least a 50/50 
probability) that any such disability 
began in service or was the result of any 
incident in service?  In answering this 
question, the examiner must address the 
Veteran's history of combat in service and 
the lay evidence suggesting that he 
experienced acoustic trauma during combat, 
to include from IED explosions.

If the requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

5.  After the completion of #1, the AOJ 
should schedule the Veteran for an 
orthopedic disorders examination, 
conducted by an appropriate specialist, to 
determine the nature and etiology of the 
Veteran's cervical spine disability, as 
well as the nature and severity of the 
Veteran's service-connected left ankle and 
right shoulder disabilities.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed, including X-rays, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any current, 
chronic cervical spine disorder?  If so, 
is it at least as likely as not (i.e., at 
least a 50/50 probability) that any such 
disability began in service or was the 
result of any incident in service?  In 
answering this question, the examiner must 
address the Veteran's history of combat in 
service and the lay evidence suggesting 
that he experienced neck pain following an 
IED explosion involving a vehicle he was 
riding in. 

(b)  If any cervical spine disorder did 
not begin in, nor was caused by active 
service, the examiner should provide an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability is 
being caused or aggravated by any of the 
Veteran's service connected disabilities, 
(which currently include PTSD, right 
shoulder dislocation, hearing loss and 
left ankle strain.)   

(c),  In addressing the severity of the 
service-connected left ankle and right 
shoulder disabilities, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the latest AMIE worksheet 
for rating disorders of the shoulders and 
ankles.  It is requested that the examiner 
address the following questions:

*	Does the service-connected right 
shoulder disability and the left 
ankle disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
should so indicate.  Specifically, 
the examiner must address the 
severity of painful motion from 
intermediate degrees to severe.  The 
active and passive range of motion 
for the right shoulder and left ankle 
should be recorded in degrees.  The 
examiner must note at what degree in 
the range of motions of the right 
shoulder and left ankle that pain is 
elicited as well as the severity of 
such pain.  With respect to 
subjective complaints of pain, the 
examiner should comment on whether 
the subjective complaints are 
supported by objective findings, 
whether any pain is visibly 
manifested upon palpation and 
movement of the right shoulder and 
left ankle and whether there are any 
other objective manifestations that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  

*	In regards to the left ankle, the 
examiner should also address whether 
the disability results in marked or 
moderate deformity of the os calcis, 
or ankylosis.  If ankylosis is 
identified, the positioning (to 
include weight bearing position) of 
such ankylosis should be reported.

*	In regards to the right shoulder, the 
examiner should address whether the 
disability results in recurrent 
dislocations, and if so, their 
frequency.  The examiner should also 
report on whether the disability 
results in malunion with marked or 
moderate deformity, or whether it 
causes anklylosis, non union, fibrous 
union or false flail joint.   If 
ankylosis is identified, the 
positioning of such ankylosis should 
be reported.
	
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  After the completion of #1, the AOJ 
should schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

7.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for service connection for sleep 
apnea, erectile dysfunction, herniated 
disc of cervical spine and left ear 
hearing loss, and for increased initial 
ratings for a left ankle disability, PTSD 
and a right shoulder disability.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the criteria for 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


